DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-13, the examiner found no reference in the prior art that disclosed or rendered obvious a radiographic image processing device comprising at least one processor configured to: 
… derive a bone mineral content for each pixel in a bone portion included in each of a first-direction radiographic image and a second-direction radiographic image; and divide the bone portion included in the first-direction radiographic image into a plurality of small regions, derive a first evaluation result for the bone portion in each small region on the basis of the bone mineral content derived for the first-direction radiographic image, divide the bone portion included in the second-direction radiographic image into a plurality of small regions, and derive a second evaluation result for the bone portion in each small region on the basis of the bone mineral content derived for the second-direction radiographic image and including all limitations recited in independent claim 1.
As per claim 14, the examiner found no reference in the prior art that disclosed or rendered obvious a radiographic image processing method comprising the step(s) of: deriving a bone mineral content for each pixel in a bone portion included in each of a first-direction radiographic image and a second-direction radiographic image; and dividing the bone portion included in the first-direction radiographic image into a plurality of small regions, deriving a first evaluation result for the bone portion in each small region on the basis of the bone mineral content derived for the first-direction radiographic image, dividing the bone portion included in the second-direction radiographic image into a plurality of small regions, and deriving a second evaluation result for the bone portion in each small region on the basis of the bone mineral content derived for the second-direction radiographic image and including all limitations recited in independent claim 14.
As per claim 15, the examiner found no reference in the prior art that disclosed or rendered obvious a non-transitory computer-readable storage medium that stores a radiographic image processing program that causes a computer to perform the step(s) of: deriving a bone mineral content for each pixel in a bone portion included in each of a first-direction radiographic image and a second-direction radiographic image; dividing the bone portion included in the first-direction radiographic image into a plurality of small regions, deriving a first evaluation result for the bone portion in each small region on the basis of the bone mineral content derived for the first-direction radiographic image, dividing the bone portion included in the second-direction radiographic image into a plurality of small regions, and deriving a second evaluation result for the bone portion in each small region on the basis of the bone mineral content derived for the second-direction radiographic image and including all limitations recited in independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publications 20190362492; 20190374184 and 20190374185, commonly assigned to Fujifilm Corp. disclose bone mineral information acquisition systems and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884